Title: From Thomas Jefferson to George Washington, 4 June 1793
From: Jefferson, Thomas
To: Washington, George



June 4. 1793.

Th: Jefferson has the honor to inclose to the President a letter from Mr. Pinckney covering proposals from a Mr. Holloway to come over as engraver to our mint. It does not appear that Mr. Holloway was very eminent, as far as we can judge from the expressions in Mr. Pinckney’s letter: his idea of making it a kind of appointment for life seems inadmissible; and the delay to which his appointment would subject the commencement of our coinage of silver and gold, would be injurious. It therefore appears adviseable to decline his proposition by the packet now about to sail.Th:J. has indeed received information from Mr. T. Digges on the subject of coining which to him appears interesting. He has put it into the hands of Mr. Rittenhouse; if he should find in it any  thing which can be useful, Th: J. will have the honor of laying it before the President.
